DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 9-18 directed to an invention non-elected without traverse.  Accordingly, claims 9-18 have been cancelled. 
The application has been amended as follows: 

Please cancel claims 9-18.

EXAMINER’S REASON FOR ALLOWANCE
Claims 1, 3, 4, 6-8, 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Cao et al. (US PGPub 2013/0125988) in view of Shibasaki et al. (US PGPub 2016/0087118) as previously applied, either alone or in combination, fails to teach or fairly suggest the feature:
“the first conductive material and the dielectric material are selected such that, during the step of annealing, a portion of the first conductive material undergoes a chemical reaction to form: 
a layer of a metal chalcogenide material at the interface between first conductive material and the dielectric material; and 
a plurality of openings in the layer of the dielectric material; the openings being such to allow electrical coupling between the light-absorbing material and the layer of the metal chalcogenide material; and 
wherein the portion of the first conductive material that undergoes the chemical reaction during the annealing expands in volume and applies a tensile stress to a lattice structure of the layer of the dielectric material so that the lattice structure is altered to form a self-organized nano-pattern of openings in the layer of the dielectric material.”

The arguments set forth by Applicant that Shibasaki aims to prevent the diffusion of the selenium across the intermediate layer was persuasive and therefore the prior art of record has been overcome and would not teach the self-organized nano-pattern of openings in the layer of the dielectric material.

The similarly claimed “plurality of opening in the layer of the dielectric material; the openings being such to allow electrical coupling between the light-absorbing material and the layer of the metal chalcogenide material” recited in claim 19 is further not taught by the prior art of record.

Further, the NPL document filed with the IDS of 1/19/2022 obtains the openings in the Al2O3 layer by using polystyrene nanospheres that are removed after the deposition of the Al2O3 material and would not be applicable to the independent claims since the openings are formed by the claimed “chemical reaction.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822